Citation Nr: 0422849	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  03-32 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
a stapedectomy of the left ear.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran served on active military service from April 1974 
to July 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Nashville, Tennessee Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In that determination, 
the RO denied the veteran's application to reopen his claim 
of entitlement to service connection for residuals of 
stapedectomy of the left ear because new and material 
evidence had not been presented.  

In a subsequent rating action dated in January 2003, the RO 
reopened the veteran's application for service connection for 
residuals of a stapedectomy of the left ear, among other 
things, but denied the matter on a de novo basis.  

The fact that the RO may have determined that new and 
material evidence was presented, and reopened the claim on 
that basis, is not binding on the Board's determination of 
the question of whether new and material evidence has been 
submitted.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
The Board is required to determine whether new and material 
evidence has been presented before it can reopen a claim and 
readjudicate service connection or other issues going to the 
merits.  Id.   As discussed in the body of the decision, the 
Board has determined that new and material evidence has been 
submitted to reopen the veteran's claim of entitlement to 
service connection for residuals of a stapedectomy of the 
left ear.  

The claim for service connection for residuals of a 
stapadectomy of the left ear will be remanded and is 
addressed in the REMAND portion of the decision below.  The 
claim is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

FINDINGS OF FACT

1. Service connection was denied for residuals of a 
stapedectomy in a March 1988 rating decision; the veteran did 
not file a notice of disagreement after he was notified of 
that decision in April 1988. 

2. The evidence received into the record since the March 1988 
rating decision includes a VA medical opinion that lends 
support to the veteran's contention that he has a disability 
associated with the in-service stapedectomy; this evidence is 
new inasmuch as it was not previously of record and is so 
significant that it must be viewed in the context of all the 
evidence in order to fairly decide the claim.


CONCLUSIONS OF LAW

1.  The March 1988 rating decision that denied entitlement to 
service connection for residuals of stapedectomy is final.  
38 U.S.C. § 7104 (2003); 38 C.F.R. §§ 3.104, 20.1103 (2003). 

2.  New and material evidence has been submitted to reopen 
the claim for service connection for residuals of a 
stapedectomy of the left ear.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (effective prior to August 29, 
2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This matter involves an attempt to reopen previously denied 
claims; therefore, the laws and regulations pertaining to 
finality and reopening of claims are pertinent to the appeal.  
If a notice of disagreement is not filed within one year of 
the date of mailing of the notification of the RO's denial of 
the appellant's claim, the denial is final and is not subject 
to revision upon the same factual basis.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2001).  

Service connection was denied for residuals of stapedectomy 
of the left ear in an August 1976 rating decision.  The basis 
of this denial was that the veteran underwent remedial 
surgery for a preexisting or congenital condition and that 
the surgical intervention did not result in additional 
disability.  In August 1976, the RO notified the veteran of 
its determination.  However, the veteran did not file a 
notice of disagreement with that determination.  The veteran 
made subsequent efforts to reopen his claim for service 
connection for residuals of a stapedectomy of the left ear.  
In a March 1984 rating action, the RO denied the veteran's 
application to reopen his claim, and informed the veteran 
that determination in April 1984.  The veteran did not file a 
notice of disagreement with that rating action.  

In March 1988, the RO denied the veteran's claim for service 
connection on a de novo basis, and notified the veteran of 
its determination in April 1988.  The veteran did not file a 
notice of disagreement with that determination.  

The veteran did not initiate appeals from these decisions.  
Thus, these decisions are final.  38 U.S.C. § 7105(c).  In 
January 2001, the veteran filed another application to reopen 
his claim of entitlement to service connection for residuals 
of a stapedectomy of the left ear.  The RO denied the claim 
in September 2001, and notified the veteran of its 
disposition that same month.  In a statement received in 
August 2002, the veteran expressed disagreement with the RO 
determination; the Board construes the correspondence as 
notice of disagreement with the September 2001 rating action.  
The veteran appealed that claim.  

The veteran's claim may only be reopened if he submits new 
and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Barnett v. Brown, 83 F.3d at 1383.  VA must 
review all of the evidence submitted since the last final 
disallowance in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

The RO denied the veteran's claim for service connection for 
residuals of a stapedectomy of the left ear in March 1988 on 
the basis that the veteran's left ear hearing loss existed 
prior to service, that he underwent remedial surgery in the 
form of a stapedectomy during service, and that the remedial 
surgery performed for the condition did not resulting in a 
disability.  

At the time of the March 1988 rating action, the evidence 
consisted of service medical records that reflect that the 
veteran entered service with conductive hearing loss of the 
left ear in April 1974 and that he underwent a stapedectomy 
to correct the left ear hearing loss in May 1974. 

The record also consisted of private medical records dating 
from 1976 to 1984 which reflect that the veteran complained 
of a sensation of a "bug crawling in his left ear" a few 
months after service, left ear pain, vertigo, and decreased 
hearing in the left ear.  Diagnoses included conduction 
hearing loss of the left ear and temporomandibular joint 
syndrome and questionable otitis media of the left ear.  Also 
included were VA medical records dated from 1987 to 1988 
which reflect that the veteran complained of pain in the left 
ear, a feeling like a "bug was crawling in the left ear, 
decreased left ear hearing loss, vertigo, and diagnoses 
included rule out ossicular dislocation of staples, rule out 
Menieres.  

Under the regulations adopted pursuant to the VCAA, the 
definition of new and material evidence has been changed for 
claims to reopen filed on or after August 29, 2001.  See 66 
Fed. Reg. 45,620 (Aug 29, 2001).  The veteran filed a claim 
to reopen for service connection for residuals of a 
stapedectomy of the left ear in January 2001.  Therefore, the 
claim is governed by the previous version of 38 C.F.R. 
§ 3.156(a). 

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The evidence received since the March 1988 rating decision 
includes a July 2002 VA medical opinion suggesting a 
relationship between the sensation of "a bug crawling in the 
veteran's left ear", as well as conductive hearing loss, 
with the surgery preformed while the veteran was in service.  
The Board acknowledges that for establishing new and material 
evidence, the credibility of the new evidence is presumed.  
Kutcherousky v. West, 12 Vet. App. 369 (1999).  

This evidence is new inasmuch it was not previously 
considered by the RO.  In addition, it is material as it 
addresses an element that formed the basis of the prior 
denial of service connection for residuals of a stapedectomy 
of the left ear.  Consequently, it is so significant that it 
must be viewed with all the evidence in order to fairly 
decide the claim.

Having reopened the claim for service connection for 
residuals of a stapedectomy of the left ear, the Board finds 
that further development is warranted.  This portion of the 
appeal is addressed in the Remand portion of this decision.  


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for residuals of a 
stapedectomy of the left ear.  To this extent, the appeal is 
allowed.


REMAND

As to the claim for service connection for residuals of a 
stapedectomy of the left ear, additional development is 
warranted.  

The veteran contends that the prosthetic device placed in his 
ear during remedial surgery for his preexisting hearing loss 
is causing a sensation of "a bug crawling in his left ear" 
and occasional sharp pains.  The veteran asserts that he is 
entitled to service connection for this disorder.  

As noted, the veteran's service medical entrance examination 
shows that the veteran had conductive hearing loss of the 
left ear in April 1974.  In May 1974, the veteran underwent a 
left exploratory tympanatomy and left stapedectomy to correct 
the hearing loss.  At the conclusion of the procedure, it was 
noted that the veteran underwent a mild hearing gain on the 
table.  During the course of his hospitalization, the veteran 
complained of vertigo and tinnitus.  The discharge diagnoses 
included left conductive hearing loss, left congenital 
deformed staples, and left stapedectomy with wire gelfoam 
prosthesis.  The veteran was discharged to duty with a 
limitation profile for an unrelated disorder.  Records dated 
in June 1974 revealed that the veteran's tympanic membrane 
and canals were within normal limits, that the veteran 
reported improved hearing, and that audiograms showed almost 
complete air-bone closure to within 10 decibels.  In July 
1974, it was noted that the veteran's hearing was okay, but 
that he had mild external otitis.  He was cleared for 
discharge.  

Private and VA medical records beginning in February 1976 
reflect that the veteran complained of a sensation of a "bug 
crawling in his left ear" about three months after the 
surgery to left ear in service, a pressure build up which 
lead to an intermittent aching pain, decreased hearing, and 
vertigo.  It was noted that the veteran was recovering from a 
cough, runny nose, which caused more problems with the ear.  
On examination, the veteran was felt to have viral 
pharangitis and questionable left otitis external.  An 
examination of the ears in March 1976 revealed that the 
tembrane of the left ear was slighted.  The examiner felt 
that the veteran had a probable Eustachian tube dysfunction.  

In a report dated in January 1984 a private otolaryngologist, 
stated that the veteran complained of decreased hearing and 
pain in the left ear not associated with nausea or vomiting.  
It was noted that the veteran had been treated for otitis 
media and was on an antibiotic and eardrops.  On examination 
of the left ear, the specialist observed a posterior inferior 
retraction pocket that the doctor indicated may be due to 
previous surgery.  The doctor noted that wire could be seen 
on the tympanic membrane.  No long arm and incus was noted.  
The diagnosis was conductive hearing loss of the left ear and 
temporomandibular joint syndrome.  

VA outpatient treatment records dated from 1987 to 1996 
reflect the veteran was seen for complaints of left ear 
including a feeling of "bugs in the left ear", left ear 
pain, ringing, vertigo, and decreased hearing since the 
stapedectomy in service.  Diagnoses included Meniere's like 
left ear disorder (in October 1987 and January 1988) and 
acoustic trauma of the left ear.  A February 1988 computed 
tomography (CT) of the veteran's temporal bones revealed no 
bony erosion of the internal auditory canals; there was no 
evidence of choloesteotoma; there was fluid and mucus 
membrane thickening in the left ethmoid and right sphenoid 
sinuses.  A diagnostic impression of rule out ossicular 
dislocation staples, rule out Menieres was recorded in 
February 1988.  

When examined by at a VA otolaryngology clinic in September 
2002, the veteran continued to complain of the crawling bug 
sensation along within the left ear space and decreased 
hearing loss.  An examination of the left ear revealed, in 
pertinent part, a small amount of diffuse retraction without 
evidence of cholesteatoma.  The examiner also noted 
conductive hearing loss in the left ear.  The diagnostic 
impression was left-sided conductive hearing loss and 
"sensation of a "bug crawling" around the left ear.  The 
examiner felt as though the veteran the veteran had a 
displaced prosthesis, but indicated that magnetic resonance 
(MRI) testing was required.  The doctor opined that the 
veteran's conductive hearing loss and bug like feeling in the 
left ear were related to his prior surgical procedure, 
particularly given the initial subjective good results. 

A VA ear, nose, and throat consultation report dated in 
November 2002 provided a discussion of the findings of a MRI 
evaluation for asymmetric hearing loss.  (The MRI report is 
not of record).  It was noted that the MRI revealed evidence 
of chronic ischemic disease versus demyelinating process 
which seemed unusual for someone the veteran's age.  A 
December 2002 neurology consultation revealed that the 
veteran admitted to having a closed head injury three years 
ago when a tree branch hit him on the top of the head and 
that he was subsequently confused, but did not loose 
consciousness.  On examination of the nervous system revealed 
that the cranial nerves II through XII were focally intact.  
The examiner reported that the veteran's MRI revealed 
increased T2 signal uptake in the subcortical deep white 
matter, bilateral cerebellar hemispheres, right being greater 
than left and that it was indicative of chronic ischemic 
white matter disease, infraction, and/or demyelination.  
There was also evidence of sinusitis with multiple ethmoid 
air cells bilaterally as well as right sphenoid sinus.  The 
examiner noted that the veteran did not portray any diffuse 
or focal neurological symptoms, except benign essential 
familial tremor.  

A VA ear, throat, nose, clinical record dated in February 
2003 reported that despite the veteran's poor hearing he 
appeared to have an excellent reconstructive effort in the 
left ear.  It was noted that the veteran continued to 
complain of the feeling of a "bug crawling around his left 
ear".  The examiner noted that the veteran did not have any 
evidence of any slipped prosthesis and that he was not a 
candidate for revision stapedectomy.  However, this finding 
was not based on an examination conducted by the examiner.  

VA regulations provide that the usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, absent or poorly 
functioning parts or organs, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1) (2003); see 
Verdon v. Brown, 8 Vet. App. 529 (1996) (holding where a 
preexisting disability has been medically or surgically 
treated during service and the usual effects of the treatment 
have ameliorated the disability so that it is no more 
disabling than it was at entry into service, the presumption 
of aggravation does not attach to that disability, but as 
whether an increase in disability can be service connected as 
aggravation if in-service medical or surgical treatment 
results in improvement in one facet of a disability but leads 
to an increase to in another fact of a disability, the rating 
schedule should be used to determine if the overall degree of 
disability has increased during service).    

The Board notes that current clinical findings reflect that 
the veteran has T2 signal uptake in the subcortical deep 
white matter, bilateral cerebellar hemispheres, right being 
greater than left--indicative of chronic ischemic white 
matter disease, infraction, and/or demyelination.  However, 
the medical evidence does not indicate whether nor not the 
disorder is related to the veteran's complaints of left ear 
disorder manifested by pain and "bugs crawling in the left 
ear".  Given the veteran's chronic complaints of left ear 
problems including left ear pain and a feeling of a "bug 
crawling in his ear" since he separated from service and the 
variant diagnoses and theories as to etiology of the 
veteran's left ear problems, the Board is of the view that a 
VA opinion is warranted regarding the nature and etiology of 
any left ear disorder manifested by left ear pain and 
feelings of "bugs crawling in the left ear".  The Board may 
not base a decision on its own unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  

Accordingly, the case is remanded via the AMC for the 
following:  


1.  The RO should obtain all studies of 
the veteran's left ear, including a MRI 
dated in 2002.  If no such records are 
available it should be indicated in 
writing.  

2.  The RO should obtain an opinion from 
a VA specialist regarding the current 
nature and etiology of any residuals of a 
stapedectomy of the left ear manifested 
by left ear pain and a sensation of a 
"bug crawling in the left ear".  A copy 
of the veteran's claims folder must be 
provided to the examiner prior to the 
examination.  The examiner should 
indicate whether the claims file as been 
reviewed.  

If an examination of the veteran is 
required, necessary arrangements 
should be made.  All indicated special 
studies and tests should be 
accomplished.  

Based on a review of the clinical record, 
the examiner(s) is asked to answer the 
following: 

In rendering the opinion, the examiner 
comment on the reported findings (of an 
MRI noted in the body of this remand and 
in the claims file) of increased T2 
signal uptake in the subcortical deep 
white matter, bilateral cerebellar 
hemispheres, right being greater than 
left and indicative of chronic ischemic 
white matter disease, infraction, and/or 
demyelination to include whether the 
disorder is a manifestation of the 
veteran's complaints of a sensation of a 
"bug crawling in and around the left 
ear" and left ear pain.  If so, the 
examiner should state whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), less likely than not (i.e., 
probability less than 50 percent) that 
the disorder is a residual of a 
stapedectomy of the left ear in service.  

If not, the examiner should state whether 
there is any other disorder manifested by 
pain in the left ear or a sensation of a 
"bug crawling in the left ear" present.  
If so, the examiner should state whether 
it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), less likely than no 
(i.e., probability less than 50 percent) 
that a disorder manifested by left ear 
pain and a "crawling bug sensation in 
the left ear a is residual of a 
stapedectomy of the left ear in service.  

The examiner should also state whether it 
is more likely than not that the 
veteran's conductive hearing loss of the 
left ear was aggravated by (i.e. 
increased in disability) by the 
stapedectomy of the left ear in service.  

The clinical basis for the opinion(s) 
should be set forth in detail.

3. Thereafter, the RO should adjudicate 
the claim for service connection for 
residuals of a stapedectomy of the left 
ear on a de novo basis.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period should be allowed for 
response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



